Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with July 30, 2021 on Tomoki Tanida.

The application has been amended as follows: 
In the claim: 
In claim 4, at line 17: after the phrase “except the upper“, add the phrase - - side when the plurality of rod shaped lamps is provided under said chamber, - -.
At line 17: before the phrase “lower side”, add the phrase - - said outer wall surface except the - -.  
At line 17: before the phrase “of said glass tube”, add the phrase - - when the plurality of rod-shaped lamps is provided over said chamber, - -.  

In claim 7, at line 16: after the phrase “through the upper“, add the phrase - - side when the plurality of rod shaped lamps is provided under said chamber, - -.
At line 16: before the phrase “lower side”, add the phrase - - said outer wall surface from a lateral side to another lateral side of said glass tube through the - -.  
At line 16: before the phrase “in a second chamber”, add the phrase - - when the plurality of rod-shaped lamps is provided over said chamber, - -.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 4 and 6-9 is indicated in this Office action. 
With respect to claim 4, the prior art of record Tay et al (US 6,707,011 B2) in view of Johnson (US 5,383,874 A1) does not show the claimed invention of claim 4. 
The combination of Tay et al and Johnson fails to teach that said reflector is provided to cover (1) said outer wall surface except upper and lower sides of said glass tube in a first location where said rod-shaped lamps in the upper and lower tiers overlap each other, and (2) said outer wall surface except the upper side when the plurality of rod-shaped lamps is provided under said chamber, or said outer wall surface except lower side when the plurality of rod-shaped lamps is provided over said chamber, of said glass tube in a second location where said rod-shaped lamps in the upper and lower tiers do not overlap each other as required by independent claim 4.

With respect to claim 7, the prior art of record Tay et al (US 6,707,011 B2) in view of Johnson (US 5,383,874 A1) does not show the claimed invention of claim 7. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        July 23, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761